NON-FINAL OFFICE ACTION
I. Introduction
A)	Patent Undergoing Reissue
This office action addresses reissue of U.S. Patent No. 9,924,441 (“441 Patent”). The 441 Patent issued on March 20, 2018 and was titled, “SYSTEMS AND METHODS FOR IMPROVING TOLERANCE OF DELAY AND DISRUPTION OF A C0ONTROL-TO-DATA-PLANE INTERFACE IN A SOFTWARE-DEFINED NETWORK.” 
The 441 Patent is based upon U.S. Application No. 15/071,969 (“969 Application” or “base application”), filed March 16, 2016.

B)	Relevant Background
1.	Application for Reissue: On March 20, 2020 an application for reissue of the 441 Patent was filed and assigned U.S. Application No. 16/825,467 (“467 Application” or “Instant Reissue Application”).  The instant reissue application included, among other things, remarks (“March 2020 Remarks”); claims (“March 2020 Claims”); an assignee reissue declaration PTO/AIA /06 (“March 2020 Reissue Declaration”); a consent of assignee (“March 2020 Consent of Assignee”); a showing of ownership (“March 2020 Showing of Ownership”).  
2.	IDS submission: On June 17, 2020 the Applicant submitted an information disclosure statement (“June 2020 IDS”).  
3.	Other Submissions: Applicant submitted two subsequent submission: one on October 04, 2021, including a showing of ownership (“Oct 2021 Assignee Showing of Ownership”) and a corrected application data sheets (“Oct 2021 ADS”); and a second on August 11, 2022, including a showing of ownership (“Aug 2022 Assignee Showing of Ownership”), and a corrected application data sheet (“Aug 2021 ADS”).      

II. Status of Claims 
A)	Claims Addressed in this Proceeding.
1.	Patent Claims: Claims 1-21 were the patent claims in the 441 Patent (“Patent Claims”).
2.	Cancelled Claims:  Claims 1-21 were cancelled by this instant reissue application.
3.	New Claims: New claims 22-41 have been filed by this instant reissue application. 
4.	Pending Claims: Claims 22-41 are pending ("Pending Claims"). 
4.	Examined Claims: Claims 22-41 are examined in this office action (“Examined Claims”). 

B)	Claim Status As a Result of This Office Action
1.	Claims 22-27, 30-37, and 40-41: Rejected under § 103.
2.	Claims 22-41: Rejected under § 112 ¶ 2. 
3.	Claims 22-41: Rejected under § 251 as based upon a defective declaration. 
4.	Claims 22-24 and 33: Rejected under Non Statutory Double Patenting. 
5.	Claims 28-29 and 38-39:  Deemed allowable over the prior art.  

III. Priority and Effective Filing Date 
The Examiner has reviewed the March 2020 ADS, the Oct 2021 ADS, and the Aug 2022 ADS and finds that this application is based upon the U.S. Application 15/071,959, noted above, and filed March 16, 2016.  Additionally, the Examiner finds that no priority is claimed to any earlier filed domestic or foreign priority applications.  Accordingly, the effective filing date and earliest priority entitled to this instant reissue application is March 16, 2016. 

IV. First to Invent Provision of AIA .
Because the effective filing date of the Instant Application is after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply. Accordingly the instant reissue application will be examiner under AIA  First Inventor to File (“AIA -FITF”) provisions. 

V. Acknowledgements
1.	Broadening:  Based upon review of the file record the Examiner finds that this instant reissue application is a broadening reissue application. See March 2020 Error Statement, p. 1, entered in the file record as a miscellaneous incoming letter on March 20, 2020.
2.	Diligence: Based upon review of the image file wrapper the Examiner finds that this instant reissue application was filed within two years of issue of the 441 Patent. Accordingly the diligence requirement of 35 U.S.C. §251 has been satisfied and this instant application is eligible for broadening. See MPEP §1402, MPEP §1403 and §1412.03.
3.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent has not expired. Additionally the Examiner finds that the 3.5 year maintenance fee has posted.   
4.	Gazette Notice: The Examiner finds that notice of this instant application was published in the USPTO official gazette on April 14, 2020. 
5.	Litigation Review: Based upon a review of statements in the March 2020 Remarks and an Examiner independent review of the image file wrapper the Examiner finds that the 441 Patent is not involved in litigation. 
6.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s remarks, review of the file record the Examiner cannot locate any concurrent post grant proceedings involving the 441 Patent.
7.	Related Reissue Applications:  Based upon review of the Image File Wrapper, the Examiner finds one related reissue application U.S. Pat. App. 16/825,402 filed for reissue of the same patent, i.e. the 441 Patent. 
8.	Information Disclosure Statements: The June 2020 IDS has been considered and placed of record in the file. 

VI. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art.
BRI -	Broadest Reasonable Interpretation.
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” See MPEP §1412.02.

VII. Statutes Applied In This Office Action

A)	35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	
The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	
B)	35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


C)	35 USC § 251
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent. Specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


VIII. Objection - Showing of Ownership 
The Oct 2021 Showing of Ownership and the Aug 2022 Showing of Ownership are objected to for not complying with MPEP§1410.02, 37 CFR §1.172, and 37 CFR §3.73(c) (1). 
In this regard, the Examiner finds the Oct 2021 Showing of Ownership and the Aug 2022 Showing of Ownership: (1) do not indicate the patent number 9,924,441 of the patent being reissue or application number 15/071,969 of the application being reissue, rather, they have the reissue application number; and (2) All of the reel/frame numbers indicated on the forms do not match the Office records, rather, the reel/frame numbers correspond to the reissue application and are not related to Patent No. 9,924,441 and/or Application No. 15/071,969. Accordingly, the forms do not correctly show who owns the 441 Patent. 
Accordingly, Oct 2021 Showing of Ownership and the Aug 2022 Showing of Ownership are objected to as not complying with MPEP§1410.02, 37 CFR §1.172, and 37 CFR §3.73(c) (1). 


IX. Objection - Consent of Assignee
A) 	The March 2020 Consent of Assignee is objected to as not complying with 37 CFR 1.172(a), 3.73(b)(ii), and MPEP §324 §1410.02. The Examiner has reviewed the May 2020 Consent of Assignee and finds that based upon the evidence of record it is unclear if the person signing the consent form has the apparent authority to act on behalf of the assignee. For support the Examiner notes the following: 
First, the Office records indicate that the change of assignee occurs on the same day, i.e. March 20, 2020, of the filling of this instant reissue application.  The assignee changes from Google LLC to Loon LLC which was correctly indicated on the consent form. 
Second, the person signing the consent form Rosa Yaghmour-Senior IP Council, is however, indicated by the Office records as working for Google LLC.
Third, March 2020 Consent of Assignee, is not supported by the March 2020 Showing of Ownership. For example, the March 2020 Showing of Ownership does not evidence the change from Google LLC to Loon LLC by including a reel and frame number to evidence the change.1   
Third, as noted above, the Applicant subsequently files the Oct 2021 Showing of Ownership and the Aug 2022 Showing of Ownership that do not correctly indicated the assignment/ownership of the 441 Patent. For example, as noted above, the forms are showing the change of ownership of this instant reissue application.  
Because it is unclear from any of the showing of ownership forms who owns the patent.  And, because the Office records at the time of this Office Action indicate that at the time of filing of this instant reissue application the 441 Patent was Owned by Loon LLC, however the person signing the form worked for Google LLC, it is unclear if the person signing the consent form has the apparent authority to act on behalf of the assignee of the 441 Patent.  
Because this reissue application has been assigned and the consent form is not signed by a person having the apparent authority to act on behalf of the assignee this the consent of assignee and this application is objected to as not complying with 37 CFR 1.172(a), 3.73(b)(ii), and MPEP §§ 324, 1410. 

B)	Applicant must submit a proper consent in compliance with 37 CFR 1.172(a), 3.73(b)(ii), and MPEP §324 §1410.  
For purposes of compact prosecution, the Examiner has allowed processing of this instant reissue application.  However, if a proper consent is not received in Applicants next response, processing of this reissue application cannot go forward and will be suspended. 37 CFR §§ 1.172(a), 3.73(c)(1); MPEP §1410.02 I. 

X. Objection Declaration

A)	The reissue oath/declaration filed with this application, i.e., the March 2020 Reissue Declaration is defective because it fails to correctly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414. The following is a more detailed explanation of the issues:   
1.	The Examiner has reviewed the March 2020 Reissue Declaration and finds that the section for the error statement is blank.  
2.	The Examiner acknowledges that the March 2020 Letter, titled “STATEMENT OF ERROR ACCOMPANYING REISSUE DECLARATION,” was the intended the error statement. However, the error statement on the letter does not comply with 37 CFR 1.175 as interpreted in MPEP §1414.  For example, the error statement indicates broadening, e.g. by stating “[by] reason of the claiming less than patentee had the right to claim in the ‘ 441 patent.” However, the error statement does not indicate the claim being broadened or the claim language causing the error and how it renders the patent wholly or partially inoperative. 
3.	Based upon the evidence of record it is unclear if the person signing the declaration has the authority to do so. For example the same person has signed the declaration who has signed the consent of assignee.  As noted above, because of the change of ownership, it is unclear if this person has the apparent authority of the assignee.  For examples of persons authorized to sign for the assignee See MPEP § 324 V. 
Because the March 2020 Reissue Declaration does not include an error statement.  And, because the intended error statement submitted as an additional letter is incorrect.  And, because the declaration is not signed by a person having the apparent authority to sign, the March 2020 Reissue Declaration is objected to as not complying with 37 CFR 1.175 and MPEP § 1414. 


B)	Applicant is required to submit a new declaration with an error statement that complies with 37 CFR 1.175 and MPEP § 1414 and signed by a person having the apparent authority to sign. The Examiner notes that for broadening reissue applications the error statement must state broadening reference the particular claim language wherein the error lies. And, if new claims are presented to correct the error, the error statement must identify those claims.  See MPEP §1414(II) (C), at ¶ 2. 

XI. Objection to the Specification  
The specification filed March 20, 2020 is objected to as not complying with 37 CFR §1.173, §1.177(a), MPEP §202 and 37 CFR §1.78. In this regard the Examiner finds the following:  
1)	As noted above, there is one co-pending reissue application for the 441 Patent. The first line of the specification must be amended to contain a notice stating that more than one reissue application has been filed. See 37 CFR §1.177(a). For Example a sample notice is as follows: 
Notice: More than one reissue application has been filed for the reissue of Patent No. 9,924,441. The reissue applications are application numbers 16/825,467 (the present application) filed March 20, 2020 and 16/825,402 filed March 20, 2020.

2)	The amendment to the specification filed March 20, 2020 is not properly marked by underline. See 37 CFR §1.173(d). 

XII. Evaluation of Restrictions
The Examiner finds that there are no restriction issues that will effect this instant reissue application: For example:  
1.	Original Application: There were no restriction requirements in the prosecution of the Original Application. Accordingly there can be no issues regarding filing this instant reissue with a non-elected invention of a restriction requirement during prosecution of the Original Application. 
2.	Currently Filed Claims: The Patented claims have been cancelled and the currently filed claims appear to be all directed to the same invention. Accordingly, the Examiner finds that no restriction requirement on the pending claims is necessary at this time. 

XIII. Rejections under 35 U.S.C. §251 
A)	Defective Declaration
Claims 22-41 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

B)	Evaluation of Recapture
The Examiner finds that there are no issues at this time regarding the claims attempting to recapture subject matter surrendered during the prosecution of the Original Application. For example, while the claims are broader than the patented claims.  However, there were no claim elements surrendered in the prosecution of the Original Application. For example, the base application 15/071,969 was filed with claims 1-21 on March 16, 2016. During prosecution, no claims were rejections were applied by the original examiner. On November 08, 2017 the examiner issued a notice of allowance. Accordingly, no amendments or substantial argument concerning claim elements occurred in prosecution of the base application.  
Because there are no surrender generating limitations the claims fail step two of the recapture analysis set forth in MPEP §1412.02 B. Because the claims fail step two of the recapture analysis there are no issues at this time regarding the claims attempting to recapture subject matter surrendered in the prosecution history.   

XIV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After a careful review of the original specification the Examiner finds and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that for the claim terms the Applicant is not their own lexicographer. See MPEP § 2111.01 IV.
B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.2   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Controller:  "A device that other devices rely on for access to a computer subsystem." Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.

2.	Processor:  "The part of a computer system that operates on data – called also a central processing unit." Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
3.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.3

C)	35 U.S.C. §112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 ¶ 6 (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I)	The Examiner finds that the following phrases, from independent claims 22, and 33 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 

“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]”

-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
“[a] claim limitation that does not use the term “means” or “step” will trigger the rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35U.S.C. 112, sixth paragraph does not apply. See,e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1310,75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc); CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d1359, 1369, 62 USPQ2d 1658, 1664 (Fed. Cir.2002); Personalized Media Commc’ns, LLC v. ITC,161 F.3d 696, 703-04, 48 USPQ2d 1880, 1886–87(Fed. Cir. 1998). Williamson v. Citrix Online, LLC, 792 F.3d 1339, The presumption is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" 1339,1348 (sic), 115 USPQ2d 1105, 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d877, 880 (Fed. Cir. 2000) …. [Emphasis added.]”

-	MPEP § 2181 I. 

Functional Phrase #1 (FP#1): “controller configured to: receive information from a plurality of nodes of a network, the plurality of nodes including one node that is in motion relative to another node; determine a topology of the network for a given point in time based on the received information, the topology indicating which links between nodes in the network are possible and which are not possible; determine a plurality of flows for the determined topology based on client data information to be transmitted through the network, each of the plurality of flows comprising one or more requirements for a routing path through the network; generate instructions regarding a plurality of links to form for the determined topology based on the determined plurality of flows, the plurality of links being a set of the possible links in the topology of the network; and send the generated instructions to at least one node of the plurality of nodes of the network to cause the at least one node to form one or more of the plurality of links at the given point in time,” as recited in claim 22 lines 4-15. 
 
Functional Phrase #2 (FP#2): “receiving, by one or more processors, information from a plurality of nodes of a network, the plurality of nodes including one node that is in motion relative to another node; determining, by the one or more processors, a topology of the network for a given point in time based on the received information, the topology indicating which links between nodes in the network are possible and which are not possible; determining, by the one or more processors, a plurality of flows for the determined topology based on client data information to be transmitted through the network, each of the plurality of flows comprising one or more requirements for a routing path through the network, generating, by the one or more processors, instructions regarding a plurality of links to form for the determined topology based on the determined plurality of flows, the plurality of links being a set of the possible links in the topology of the network; and sending, by the one or more processors, the generated instructions to at least one node of the plurality of nodes of the network to cause the at least one node to form one or more of the plurality of links at the given point in time,” as recited in claim 33 lines 2-14.


a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrases #1, and #2 does not use the phrase “means for.” Therefore the issue arising under Invocation Prong (A) then becomes whether or not Functional Phrases #1, and #2, including the claimed “network controller [for performing the claimed functions]” and  “one or more processors [for performing the claimed functions],” are generic placeholder for “means.” Accordingly, the following analysis is required. 
First, within the claimed ‘network controller’ and ‘one or more processors’ phrases, (and construing the claim according to the required precepts of English grammar), ‘controller’ and ‘processors’ are nouns while ‘network’ and ‘one or more’ are adjectives modifying ‘controller’ and ‘processors.’  Moreover and based upon a review of the entire, Functional Phrases #1, and #2 the only structural nouns4 in the entire Functional Phrases #1, and #2 are ‘controller’ and ‘processors.’  In other words, although there may be other nouns within the phrase (e.g. “network” and “node” in FP#1 and FP#2), these other nouns within Functional Phrases #1, and #2 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘controller’ and ‘processor.’
Second, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the terms ‘controller’ and ‘processors’ (alone) denotes sufficient structure to perform the claimed function. The best the Examiner can determine from reviewing the specification is that the terms ‘controller’ and ‘processors’ do not represent any particular structure other than computing type devices such as general computer type processors. (441 Patent at C5:L53-67 and C11:L5-44 discussing the controller being a computing type device and the computing device examples such as computer processors.).  However the Examiner finds that a PHOSITA understands that a computer processor executing programming (by itself), cannot perform the entire claim function. Other structural elements are needed.  
Third, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the terms ‘controller’ and ‘processors’ (alone) have achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  The best the Examiner can find in light of the description disclosed in the 441 Patent and review of general dictionaries in that a ‘controller’ and/or a processor simply refers to a processor such as a device in a computer such as a computer processor. See Examiner Sources for BRI above “Section XIII (B), titled “sources for broadest reasonable interpretation.” However a PHOSITA understands that a device in a computer such as a computer processor (alone) cannot perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art, now of record for evidence that ‘controller’ and/or ‘processors’ has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, in light of the meaning  of ‘controllers’ and ‘processors’ recited in the dictionaries mentioned above, the Examiner is unable to locate sufficient evidence to establish that terms ‘controller’ or ‘processors’ have an art-recognized structure to perform the claimed function. For example, Nory et al. (U.S. 2014/0036747) at Par [0026] and Par [0030] describes devices in computers relied upon for access such as processors acting as controllers.  Nory describes these devices as a processors with instructions as in general program running on a computer. However a PHOSITA understands that a processor with instructions as in general program running on a computer (alone) cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the terms ‘controller’ and ‘processors’ as set forth in Functional Phrases #1, and #2 are being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because ‘controller’ and ‘processors’ as applied in Functional Phrases #1, and #2 are merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrases #1, and #2 meet invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claim, the Examiner finds that the functions associated with Functional Phrases #1, and #2 are as follow:  

Function of Functional Phrase #1 (FP#1): “receive information from a plurality of nodes of a network, the plurality of nodes including one node that is in motion relative to another node; determine a topology of the network for a given point in time based on the received information, the topology indicating which links between nodes in the network are possible and which are not possible; determine a plurality of flows for the determined topology based on client data information to be transmitted through the network, each of the plurality of flows comprising one or more requirements for a routing path through the network; generate instructions regarding a plurality of links to form for the determined topology based on the determined plurality of flows, the plurality of links being a set of the possible links in the topology of the network; and send the generated instructions to at least one node of the plurality of nodes of the network to cause the at least one node to form one or more of the plurality of links at the given point in time.” 
Function of Functional Phrase #2 (FP#2): “receiving information from a plurality of nodes of a network, the plurality of nodes including one node that is in motion relative to another node; determining, a topology of the network for a given point in time based on the received information, the topology indicating which links between nodes in the network are possible and which are not possible; determining, a plurality of flows for the determined topology based on client data information to be transmitted through the network, each of the plurality of flows comprising one or more requirements for a routing path through the network, generating, instructions regarding a plurality of links to form for the determined topology based on the determined plurality of flows, the plurality of links being a set of the possible links in the topology of the network; and sending,  the generated instructions to at least one node of the plurality of nodes of the network to cause the at least one node to form one or more of the plurality of links at the given point in time.” 

Because Functional Phrases #1, and #2 include the functions expressly noted above, the Examiner concludes that Functional Phrases #1, and #2 meet invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within the functional phrases will have their ordinary and accustomed meaning.

c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrases #1, and #2, the Examiner finds that Functional Phrases #1, and #2 do not contain sufficient structure for performing the entire claimed function that is set forth in those functional phrases.   In fact, the Examiner finds that Functional Phrases #1, and #2 recite very little structure (if any) for performing the claimed function.
Because Functional Phrases #1, and #2 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrases #1, and #2 meets invocation Prong (C).
Because Functional Phrases #1, and #2 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrases #1, and #2 invokes § 112 ¶ 6.

d)	Corresponding Structure 
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 1297 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334 (Fed. Cir. 2004).  “Under this second step, structure disclosed in the specification is corresponding structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  Aoyama, 656 F3d at 1297 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210 (Fed. Cir. 2003).
Additionally, if the claimed function is performed by computer software, then the specification must disclose special programming:
If the function is performed by a general-purpose computer or microprocessor, then the second step generally further requires that the specification disclose the algorithm that the computer performs to accomplish that function. However, in the rare circumstances where any general-purpose computer without any special programming can perform the function . . . an algorithm need not be disclosed. For means-plus-function claims in which the disclosed structure is a computer, or microprocessor, programmed to carry out an algorithm, we have held that the disclosed structure is not the general purpose computer, but rather the special purpose computer programmed to perform the disclosed algorithm.
Rain Computing, Inc. v. Samsung Elecs. Am. Inc., 989 F.3d 1002, 1007 (Fed. Cir. 2021) (citations and quotations omitted).  

In other words, “[i]f special programming is required for a general-purpose computer to perform the corresponding claimed function, then the default rule requiring disclosure of an algorithm applies. Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012).
First, based upon a review of the entire Functional Phrases #1, and #2, the original disclosure, and the knowledge of a person of ordinary skill in this particular art, the Examiner finds that special programming is required to perform the Function of Functional Phrases #1, and #2. For example, the specification at C1:L9-23 state that the invention is directed to a network that is software defined and Functional Phrases #1, and #2, require for example  “determining . . .  topology . . . indicating which links between nodes in the network are possible and which are not possible”.  Accordingly the Examiner concludes that the claim is referring to software.  Additionally, “determining . . .  topology . . . indicating which links between nodes in the network are possible and which are not possible” as in the claims requires conclusions that are complex, for example, all possible links and their status. Based upon the complexity of this claimed function, a PHOSITA would know that in order for a processor to implement this function, the processor must have some special type of special programming. In other words, the Examiner interprets the Function of Functional Phrases #1, and #2 as not just ‘receive status of links, record link status, and send instruction to change link’ Something further must be required because Functional Phrases #1, and #2 also requires “generating instructions . . . based upon a determined plurality of flows, the plurality of links, from the possible links ” that requires more than just general instruction. 
Because special programming is required to perform the function of Function of Functional Phrases #1, and #2, the corresponding structure is the algorithm. “It is well-established that the corresponding structure for a function performed by a software algorithm is the algorithm itself.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 621 (Fed. Cir. 2015).
The Examiner has reviewed the original disclosure and finds that he cannot locate an algorithm which performs the Function of Functional Phrases #1, and #2. At best the Examiner finds that the 441 Patent specification describes in the specification at C6:L64-67 and C7:L1-30. However, after review of that section the Examiner finds that the underlying description in the specification merely repeat or paraphrases the functions of Functional Phrases #1, and #2. 
Because Applicant’s original disclosure does not sufficiently set forth an algorithm to perform the entire Function of Functional Phrases #1, and #2, a § 112 ¶ 2 rejection is set forth below.  
	For purposes of applying prior art only, the Examiner will interpret Functional Phrases #1, and #2 as any capable structures. For example, for Functional Phrases #1, and #2 a processor in a software defined network that can receive messages about links, form a topology, and update the links based upon the data flow in the network. 

II)	The Examiner finds that dependent claims 26-29, 32, and 38-39, add to the functions recited in claims 22, and 33, respectively and also invoke § 112 ¶ 6.  Based upon the same analysis above the Examiner finds that the functional phrase in claims 26-29, 32, and 38-39 also invoke § 112 ¶ 6. For example claims 26-29, 32, and 38-39 recite further instructions that are generated and add instructions that are sent” As noted above the specification, subject matter specific dictionaries, and the prior art give no indication that controller or processors are know to perform the recited functions. Additionally, the Examiner finds that claims 26-29, 32, and 38-39 do not recite any do not contain sufficient structure for performing the entire claimed function. Accordingly the functional phrases in claims 26-29, 32, and 38-39, satisfy the same three “Prong” analysis as that recited above for Functional Phrases #1, and #2. Because the functions in claims 26-29, 32, and 38-39, modify the functions of Functional Phrases #1, and #2 the Examiner makes the same conclusion concerning corresponding structure as that recited above for Functional Phrases #1, and #2.    

III)  The Examiner finds that dependent claims 23-25, 30-31, 34-37 and 40-41 do not in them selves have functions that invoke §112 ¶ 6. Rather they define other features of FP#1 and FP#2, respectively, without requiring more of the functions or removing the functional phrases, recited above, from governance of §112 ¶ 6. Additionally the Examiner finds that claims 23-25, 30-31, 34-37 and 40-41 do not alter the Examiner interpretation of corresponding structure recited above. 
Accordingly, claims 23-25, 30-31, 34-37 and 40-41 are interpreted the same as recited above for the corresponding structures.   

D)	Computer Implemented Means-Plus-Function Limitations 
Regarding the Examiners conclusions above concerning the corresponding structures. The Examiner finds that the evidence of record indicates that the FP#1 and FP#2 are computer implemented means-plus-function limitations. For example the specification C5:L53-67 indicates that the controller performing the functions is a computing device. 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP 2181 II B.

E)	Overcoming Invocation of 35 U.S.C. §112 Sixth Paragraph
If applicant does not intend to have the claim limitation(s) treated under § 112 ¶ 6, applicant may amend the claim(s) so that it/they will clearly not invoke§ 112 ¶ 6, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of§ 112 ¶ 6.
For more information, see MPEP §§ 2173; 2181 et seq.



F)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above the Applicant is not his own lexicographer and for functional phrases that invoke § 112 ¶ 6, those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke§ 112 ¶ 6, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
For more information, see MPEP §§ 2173; 2181 et seq. 

XV. Claim Rejections - 35 USC § 112
Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Regarding claims 22, and 33: As noted above claims 22, and 15 include FP#1, and FP#2 the disclosure fails to clearly link a corresponding structure to these functional phrases. Because the disclosure fails to clearly link a corresponding structure with FP#1, and FP#2 a PHOSITA cannot reasonably determine the meets and bounds of the phrases. For example what structures the phrases defined and thus the meets and bounds of claims 22, and 33. 
Because claims 22, and 33 include FP#1, and FP#2, respectively, and a PHOSITA cannot determine the meets and bounds of FP#1, and FP#2 claims 22, and 33 are rejected as indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
2.	Regarding claims 26-29, 32, and 38-39: Claims 26-29, 32, and 38-39 also have phrases that invoke § 112 ¶ 6 as modifying the functions recited in FP#1, FP#2 and FP#3. As noted above, a PHOSITA cannot determine the meets and bounds of FP#1, FP#2 and FP#3 and thus cannot determine the meets and bounds of the functional phrase recited in claims 26-29, 32, and 38-39. Accordingly, claims 26-29, 32, and 38-39 are rejected as indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
3.	Regarding claims 23-25, 30-31, 34-37 and 40-41:  Claims 23-25, 30-31, 34-37 and 40-41 depend directly or indirectly from claims 22 and 33, respectively. As noted above claims 22, and 33 are determined to be indefinite. Because claims 23-25, 30-31, 34-37 and 40-41 depend directly or indirectly from claims 22, and 33, respectively, that were determined to be indefinite, claims 23-25, 30-31, 34-37 and 40-41 are also rejected as indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.          

XVI. Prior Art Rejections 
Claims 22 - 27, 30 - 37, and 40 - 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2013/0094366) in view of Smith et al. (8,194,573). 
1.	Regarding claim 22: Lee discloses a system (Figure 2, Reprinted below) comprising: a network controller (Cluster Head Nodes 225, 226, Figure 2 Below. Additionally Lee shows Regional Head nodes 230, 235, and the Command Center that also control the network.) configured to: receive information from a plurality of nodes of a network (See Lee Par [0053] [0054] [0055] [0057], Leaf Nodes, e.g. 210 send messages about the links to the cluster heads, e.g. 225, that form network status tables ‘NST.’ Those tables are forwarded to head nodes, 230, 235, forming Cluster Status Tables ‘NST.’, and those are forwarded to Command Center, forming Network Status Table ‘NST.’).  

    PNG
    media_image1.png
    295
    609
    media_image1.png
    Greyscale

	-	Lee (U.S. 2013/0094366), Figure 2. 


Lee discloses the plurality of nodes including one node that is in motion relative to another node (See Par [0046] discussing that the nodes are mobile. Figure 2 above showing for example Leaf nodes 210 that are vehicles.). Lee discloses determine a topology of the network for a given point in time based on the received information, the topology indicating which links between nodes in the network are possible and which are not possible (Lee Par [0049] [0051] [0053] [0054] [0055] [0058] where the Cluster Head node receives the messages and creates a Neighborhood Status Tables ‘NST.’ In Par [0049] and [0058] Lee states that the cluster head node keeps the NST that serves as the current topology and link status. In Par [0051] to [0055] Lee states the NST indicates which links have reading meeting a predefined SNR threshold. Thus possible and not possible.).  Lee discloses determine a plurality of flows for the determined topology based on client data information to be transmitted through the network, each of the plurality of flows comprising one or more requirements for a routing path through the network (See Lee Par [0059] [0061] [0062], where Lee discusses that the flows from the nodes are evaluated and optimized based upon delay and packet loss requirements required for the types of flows, e.g. video. Lee states Par [0062] that topology is optimized based upon that flow requirements.).  Lee discloses generate instructions regarding a plurality of links to form for the determined topology based on the determined plurality of flows, the plurality of links being a set of the possible links in the topology of the network (See Lee, Par [0060] [0062] [0066] [0068], states that network managers, i.e. cluster head via monitoring and updating the NST, generates an instruction to reconfigure the topology for redirecting the traffic and updating the topology table.). 
(a)	Lee discloses generating the instruction to modify the routing paths (Id.), however, does not expressly disclose and send the generated instructions to at least one node of the plurality of nodes of the network to cause the at least one node to form one or more of the plurality of links at the given point in time. 
(b)	In related art, Smith is discussing a system for configuring a network (Smith, Figure 1 below, C2;L28-36,  C5:L5-35, and C6:L37-50, Where Smith is discussing configuring topology of the network Figure 1, that includes a plurality of moving computer nodes where messages are generated to change topology.).  
         
    PNG
    media_image2.png
    370
    582
    media_image2.png
    Greyscale

	-	Smith U.S. 8,194,573 , Figure 1. 
	Smith teaches and send the generated instructions to at least one node of the plurality of nodes of the network to cause the at least one node to form one or more of the plurality of links at the given point in time (Smith C6:L38-45, C9:L35-40, C9:L63-67, C11:L1-25, and C12:L1-10. Smith states C6:L38-45, C9:L35-40, that the topology manager is making topology changes and predictive topology changes. Smith states C9:L63-67, C11:L1-25 the changes are to directional antennas to optimize or keep paths alive. Smith states C12:L1-10 the changes are disseminated through the network, i.e., thus control message making antenna changes.).
	(c)	Teaching Suggestion Motivation:  It would have been obvious at the time of the invention to modify Lee’s invention, directed to physical path topology updates, by adding a feature of ‘sending the generated message to modify the data routes,’ as discussed by Smith. The Examiner takes this position because Smith states there is a need to augment the management of the moving node networks (Smith C2:L9-20). Additionally, both Smith and Lee show that the addition of a second control message could be done with reasonable expectation of success.  For example, Smith and Lee are discussing routing of data is the same type of moving network, i.e., aerial vehicles and moving ground vehicles (Smith Figure 1 above, Lee Figure 2). Additionally, Smith and Lee show that artisans before the time of the invention were skill in sending control messages related to changing physical network paths and changing routing instructions. (See discussion above). Accordingly, one in the art could reasonably add the extra control message, discussed by Lee. (See discussion above. Both Smith and Lee are sending control messages in data networks intended to change topology or routing.).      
(d)	KSR Rationale:  Alternatively, and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds, it would have been obvious at the time of the invention to modify Lee’s invention applying ‘data path topology updates’ and add ‘sending a generated control message to modify the data routes,’ as discussed by Smith. The Examiner takes this position because the proposed modification is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words Lee is discussing a base system, changing physical routing connections (See discussion above) except for the improvement of a sending the generated control message as in the claimed invention. Smith shows a comparable system, that is changing routing paths and has the improvement of a sending the generated control message for notifying a node to change the routing after a link failure or change (Smith C6:L38-45, C12:L1-10)). And, the Examiner finds that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art.  For example Smith and Lee show that artisans before the time of the invention were skilled in this field. And, in particular skilled in systems that send of the control messages (See for Example Lee Par [0009] to [0011] discussing several prior art topology management and routing systems.). 
 2.	Regarding claim 33: Lee discloses a method (Figures 11-13, showing process for system Figure 2, reprinted above.) comprising: receiving by one or more processors (Cluster Head Nodes 225, 226, Figure 2 above. Additionally Lee shows Regional Head nodes 230, 235, and the Command Center that also control the network.) information from a plurality of nodes of a network See Lee Par [0053] [0054] [0055] [0057], Leaf Nodes, e.g. 210 send messages about the links to the cluster heads, e.g. 225, that form network status tables ‘NST.’ Those tables are forwarded to head nodes, 230, 235, forming Cluster Status Tables ‘NST.’, and those are forwarded to Command Center, forming Network Status Table ‘NST.’).  Lee discloses the plurality of nodes including one node that is in motion relative to another node (See Par [0046] discussing that the nodes are mobile. Figure 2 above showing for example Leaf nodes 210 that are vehicles.). Lee discloses determining by the one or more processors, a topology of the network for a given point in time based on the received information, the topology indicating which links between nodes in the network are possible and which are not possible (Lee Par [0049] [0051] [0053] [0054] [0055] [0058] where the Cluster Head node receives the messages and creates a Neighborhood Status Tables ‘NST.’ In Par [0049] and [0058] Lee states that the cluster head node keeps the NST that serves as the current topology and link status. In Par [0051] to [0055] Lee states the NST indicates which links have reading meeting a predefined SNR threshold. Thus possible and not possible.).  Lee discloses determining by the one or more processors a plurality of flows for the determined topology based on client data information to be transmitted through the network, each of the plurality of flows comprising one or more requirements for a routing path through the network (See Lee Par [0059] [0061] [0062], where Lee discusses that the flows from the nodes are evaluated and optimized based upon delay and packet loss requirements required for the types of flows, e.g. video. Lee states Par [0062] that topology is optimized based upon that flow requirements.).  Lee discloses generating by the one or more processors instructions regarding a plurality of links to form for the determined topology based on the determined plurality of flows, the plurality of links being a set of the possible links in the topology of the network (See Lee, Par [0060] [0062] [0066] [0068], states that network managers, i.e. cluster head via monitoring and updating the NST, generates an instruction to reconfigure the topology for redirecting the traffic and updating the topology table.). 
(a)	Lee discloses generating the instruction to modify the routing paths (Id.), however, does not expressly disclose and sending, by the one or more processors, the generated instructions to at least one node of the plurality of nodes of the network to cause the at least one node to form one or more of the plurality of links at the given point in time. 
(b)	In related art, Smith is discussing a system for configuring a network (Smith, Figure 1 below, C2;L28-36,  C5:L5-35, and C6:L37-50, Where Smith is discussing configuring topology of the network Figure 1, that includes a plurality of moving computer nodes where messages are generated to change topology.).  
         
    PNG
    media_image2.png
    370
    582
    media_image2.png
    Greyscale

	-	Smith U.S. 8,194,573 , Figure 1. 
	Smith teaches and sending by the one or more processors the generated instructions to at least one node of the plurality of nodes of the network to cause the at least one node to form one or more of the plurality of links at the given point in time (Smith C6:L38-45, C9:L35-40, C9:L63-67, C11:L1-25, and C12:L1-10. Smith states C6:L38-45, C9:L35-40, that the topology manager is making topology changes and predictive topology changes. Smith states C9:L63-67, C11:L1-25 the changes are to directional antennas to optimize or keep paths alive. Smith states C12:L1-10 the changes are disseminated through the network, i.e., thus control message making antenna changes.).
	(c)	Teaching Suggestion Motivation:  It would have been obvious at the time of the invention to modify Lee’s invention, directed to physical path topology updates, by adding a feature of ‘sending the generated message to modify the data routes,’ as discussed by Smith. The Examiner takes this position because Smith states there is a need to augment the management of the moving node networks (Smith C2:L9-20). Additionally, both Smith and Lee show that the addition of a second control message could be done with reasonable expectation of success.  For example, Smith and Lee are discussing routing of data is the same type of moving network, i.e., aerial vehicles and moving ground vehicles (Smith Figure 1 above, Lee Figure 2). Additionally, Smith and Lee show that artisans before the time of the invention were skill in sending control messages related to changing physical network paths and changing routing instructions. (See discussion above). Accordingly, one in the art could reasonably add the extra control message, discussed by Lee. (See discussion above. Both Smith and Lee are sending control messages in data networks intended to change topology or routing.).      
(d)	KSR Rationale:  Alternatively, and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds, it would have been obvious at the time of the invention to modify Lee’s invention applying ‘data path topology updates’ and add ‘sending a generated control message to modify the data routes,’ as discussed by Smith. The Examiner takes this position because the proposed modification is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words Lee is discussing a base system, changing physical routing connections (See discussion above) except for the improvement of a sending the generated control message as in the claimed invention. Smith shows a comparable system, that is changing routing paths and has the improvement of a sending the generated control message for notifying a node to change the routing after a link failure or change (Smith C6:L38-45, C12:L1-10)). And, the Examiner finds that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art.  For example Smith and Lee show that artisans before the time of the invention were skilled in this field. And, in particular skilled in systems that send of the control messages (See for Example Lee Par [0009] to [0011] discussing several prior art topology management and routing systems.).
3.	Regarding claims 23, 24, and 34: Lee in view of Smith teaches the system of claim 22, method of claim 33, wherein the system includes a plurality of nodes and wherein the plurality of nodes includes one or more high altitude platforms (See Lee Figure 2 above, items 230 and 236 showing aerial platforms.  See Smith Figure 1 above, items 102 and 106 showing aerial platforms.).    
4.	Regarding claims 25 and 35:  Lee in view of Smith teach, the system of claim 22, method of claim 33, wherein the plurality of nodes is configured to communicate with one another using steerable wireless transceivers (See Lee Par [0014] [0060] discussing antenna directivity. See Smith, C4:L45-48, C7:L40-58, and C10:L20-35 discussing a directional system and adjustment of transmission pointing angles. Smith, C6:L50-67 and C11:L1-10, discussing all transmitter and receiver parameters can be changed including antenna directivity, thus transmitter powers through each of an array.). 
5.	Regarding claims 26, and 36: Lee in view of Smith teach the system of claim 22, method of claim 33, wherein the generated instructions include routing information through the plurality of links (See Lee Par [0059] and [0090] discussing the user data grams UDP and Ack message. Smith C12:L1-10, discussing acknowledgements that the changes have been implemented are sent through the network..).
6.	Regarding claims 27, and 37: Lee in view of Smith disclose, the system of claim 26, the method of claim 36, wherein the generated instructions include a first point in time scheduled for forming the one or more of the plurality of links and a second point in time scheduled for the routing of information (See Lee Par [0054 [0060] discussing that the changes is based upon the NST that has link outages and based upon and the traffic being carried. See Smith, C7:L59-67, C8:L1-11, and C8:L36-50, and C12:L1-17 discussing a predictive updates of the topology based upon both of link outages and the communications from the node sent at different timings. Thus first and second points in time and base upon the links and the information to be routed). 
7.	Regarding claims 30, and 40: Lee in view of Smith disclose the system of claim 22, method of claim 33, wherein the sending of the generated instructions is performed prior to a scheduled time of time frame during which the one or more of the plurality of links is to be formed (See Smith, C9:L35-67, C11:L1-10, C12:L11-17, C14:L19-35 discussing making predictive changes based upon predictive outages and first times and second times to the predicted new link.).
8.	Regarding claims 31, and 41: Lee in view of Smith disclose the system of claim 22, method of claim 33, wherein the generated instructions sent to the at least one node cause the at least one node to steer one or more transceivers to form the one or more of the plurality of links (See also Lee Par [0060] discussing antenna directivity, thus array transmit powers. Smith, C6:L50-67 and C11:L1-10, discussing all transmitter and receiver parameters can be changed including antenna directivity.).

XVII. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

a)	Double Patenting Rejection over US Patent No. 10,374,695.
Claims 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over product claims 1-3 of  U.S. Patent No. 10,374,695 ("695 Patent”).  Product claims 1-3  of the 695 Patent recite structures present in the product claims of the instant application.  Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because one or more of the claims of the 695 Patent read on or fully disclose each of claims 22-24 of the instant application.
Claims 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over process claims 11 of U.S. Patent No. 10,374,695 ("695 Patent”).   Process claims 11 of the 695 Patent recite steps present in the process claims of the instant application.  Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because one or more of the claims of the 695 Patent read on or fully disclose each of claim 33 of the instant application.

XVIII. Allowable Subject Matter
Claims 28, 29, 38, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if the 112 (b) rejections above are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

XIX. Conclusion
	Claims 22-27, 30-37, and 40-41 are rejected under 35 U.S.C. §103. Claims 22-41 are also rejected under §112 ¶ 2 and § 251 as based upon a defective declaration. Claims 22-24 and 33 are ejected under Non Statutory Double Patenting. Claims 28-29 and 38-39 are deemed allowable over the prior art.
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.
  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XX. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



















Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner acknowledges that because the filing of the instant reissue application was coincident with the change of ownership there likely was no updated reel/frame number in the office records at the time of filing. 
        2 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the 441 Patent, or in the prior art.
        
        3 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        4 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.